 1   Thanh-Thuy T. Luong (State Bar No. 293859)
     tluong@jonesday.com
 2   JONES DAY
     3161 Michelson Drive
 3   Suite 800
     Irvine, CA 92612.4408
 4   Telephone: +1.949.851.3939
     Facsimile: +1.949.553.7539
 5
     Attorneys for Defendant
 6   Experian Information Solutions, Inc.
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   ELSA PASTRANO, an individual,            Case No. 5:18-cv-00659-AB-MRWx
12                   Plaintiff,
13         v.                                 STIPULATED PROTECTIVE
                                              ORDER
14   DITECH FINANCIAL, LLC;
     EQUIFAX INFORMATION
15   SERVICES, LLC; TRANS UNION,
     LLC; EXPERIAN INFORMATION
16   SOLUTIONS, INC.;
17                   Defendants.
18
19   1.    INTRODUCTION
20         1.1    PURPOSES AND LIMITATIONS
21         Discovery in this action is likely to involve production of confidential,
22   proprietary, or private information for which special protection from public
23   disclosure and from use for any purpose other than prosecuting this litigation may
24   be warranted. Accordingly, Plaintiff Elsa Pastrano (“Plaintiff”), Defendant Ditech
25   Financial LLC (“Ditech”), and Defendant Experian Information Solutions, Inc.
26   (“Experian”) hereby stipulate to and petition the Court to enter the following
27   Stipulated Protective Order. The parties acknowledge that this Order does not
28   confer blanket protections on all disclosures or responses to discovery and that the
                                                            STIPULATED PROTECTIVE ORDER
                                                               Case No. 5:18-cv-00659-AB-MRW
 1   protection it affords from public disclosure and use extends only to the limited
 2   information or items that are entitled to confidential treatment under the applicable
 3   legal principles. The parties further acknowledge, as set forth in Section 12.3,
 4   below, that this Stipulated Protective Order does not entitle them to file confidential
 5   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 6   followed and the standards that will be applied when a party seeks permission from
 7   the court to file material under seal.
 8         1.2    GOOD CAUSE STATEMENT
 9         This action involves allegations of inaccurate credit reporting relating to a
10   mortgage loan taken out by Plaintiff and her ex-husband (James P. Yoshida), who
11   is not a party to this action. Documents and information have been and may be
12   sought, produced or exhibited by and among the parties to this action relating to
13   trade secrets, confidential research, development, technology or other proprietary
14   information belonging to Experian and Ditech, and/or personal income, credit and
15   other confidential loan information of Plaintiff and her ex-husband. Experian has
16   previously and consistently maintained that certain of its documents, whose
17   production Plaintiff has requested in this matter, contain unique, confidential codes
18   which represent trade secrets or other proprietary information, which Experian has
19   created after considerable investment in research and development, and that
20   disclosure of those documents to the public would compromise Experian’s
21   investment. Ditech has previously and consistently maintained that certain of its
22   documents, whose production Plaintiff has requested in this matter, such as its
23   internal policies and procedures and internal manuals, contain unique, confidential
24   information which represent trade secrets or other proprietary information, which
25   Ditech has created after considerable investment in research and development, and
26   that disclosure of those documents to the public would compromise Ditech’s
27   investment. Certain additional documents which may be produced in this matter
28   contain Plaintiff’s and/or her ex-husband’s social security numbers, addresses,
                                                            STIPULATED PROTECTIVE ORDER
                                                               Case No. 5:18-cv-00659-AB-MRW
                                              -2-
 1   telephone numbers, and other identifying information, as well as personal
 2   information of third parties, the public disclosure of which may subject these
 3   individuals to annoyance, embarrassment, and the risk of identity theft. Good cause
 4   therefore exists why such personal identifying information, as well as the above-
 5   mentioned trade secret and proprietary information, should not be part of the public
 6   record of this case.
 7
 8   2.     DEFINITIONS
 9          2.1    Action: this pending federal law suit.
10          2.2    Challenging Party: a Party or Non-Party that challenges the
11   designation of information or items under this Order.
12          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
13   how it is generated, stored or maintained) or tangible things that qualify for
14   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
15   the Good Cause Statement.
16          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
17   their support staff).
18          2.5    Designating Party: a Party or Non-Party that designates information or
19   items that it produces in disclosures or in responses to discovery as
20   “CONFIDENTIAL.”
21          2.6    Disclosure or Discovery Material: all items or information, regardless
22   of the medium or manner in which it is generated, stored, or maintained (including,
23   among other things, testimony, transcripts, and tangible things), that are produced
24   or generated in disclosures or responses to discovery in this matter.
25          2.7    Expert: a person with specialized knowledge or experience in a matter
26   pertinent to the litigation who has been retained by a Party or its counsel to serve as
27   an expert witness or as a consultant in this Action.
28          2.8    House Counsel: attorneys who are employees of a party to this Action.
                                                             STIPULATED PROTECTIVE ORDER
                                                                Case No. 5:18-cv-00659-AB-MRW
                                              -3-
 1   House Counsel does not include Outside Counsel of Record or any other outside
 2   counsel.
 3         2.9    Non-Party: any natural person, partnership, corporation, association,
 4   or other legal entity not named as a Party to this action.
 5         2.10 Outside Counsel of Record: attorneys who are not employees of a
 6   party to this Action but are retained to represent or advise a party to this Action and
 7   have appeared in this Action on behalf of that party or are affiliated with a law firm
 8   which has appeared on behalf of that party, and includes support staff.
 9         2.11 Party: any party to this Action, including all of its officers, directors,
10   employees, consultants, retained experts, and Outside Counsel of Record (and their
11   support staffs).
12         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
13   Discovery Material in this Action.
14         2.13 Professional Vendors: persons or entities that provide litigation
15   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
16   demonstrations, and organizing, storing, or retrieving data in any form or medium)
17   and their employees and subcontractors.
18         2.14 Protected Material: any Disclosure or Discovery Material that is
19   designated as “CONFIDENTIAL.”
20         2.15 Receiving Party: a Party that receives Disclosure or Discovery
21   Material from a Producing Party.
22
23   3.    SCOPE
24         The protections conferred by this Stipulation and Order cover not only
25   Protected Material (as defined above), but also (1) any information copied or
26   extracted from Protected Material; (2) all copies, excerpts, summaries, or
27   compilations of Protected Material; and (3) any testimony, conversations, or
28   presentations by Parties or their Counsel that might reveal Protected Material.
                                                             STIPULATED PROTECTIVE ORDER
                                                                Case No. 5:18-cv-00659-AB-MRW
                                              -4-
 1         Any use of Protected Material at trial shall be governed by the orders of the
 2   trial judge. This Order does not govern the use of Protected Material at trial.
 3
 4   4.    DURATION
 5         Even after final disposition of this litigation, the confidentiality obligations
 6   imposed by this Order will remain in effect and all documents designated as
 7   confidential, including all documents designated as confidential and admitted as
 8   evidence at trial, shall be returned to the Designating Party as set forth in Paragraph
 9   13 below. Final disposition will be deemed to be the later of (1) dismissal of all
10   claims and defenses in this Action, with or without prejudice; and (2) final
11   judgment herein after the completion and exhaustion of all appeals, rehearings,
12   remands, trials, or reviews of this Action, including the time limits for filing any
13   motions or applications for extension of time pursuant to applicable law.
14
15   5.    DESIGNATING PROTECTED MATERIAL
16         5.1    Exercise of Restraint and Care in Designating Material for Protection.
17   Each Party or Non-Party that designates information or items for protection under
18   this Order must take care to limit any such designation to specific material that
19   qualifies under the appropriate standards. The Designating Party must designate for
20   protection only those parts of material, documents, items, or oral or written
21   communications that qualify so that other portions of the material, documents,
22   items, or communications for which protection is not warranted are not swept
23   unjustifiably within the ambit of this Order.
24         Mass, indiscriminate, or routinized designations are prohibited. Designations
25   that are shown to be clearly unjustified or that have been made for an improper
26   purpose (e.g., to unnecessarily encumber the case development process or to
27   impose unnecessary expenses and burdens on other parties) may expose the
28   Designating Party to sanctions.
                                                             STIPULATED PROTECTIVE ORDER
                                                                Case No. 5:18-cv-00659-AB-MRW
                                              -5-
 1         If it comes to a Designating Party’s attention that information or items that it
 2   designated for protection do not qualify for protection, that Designating Party must
 3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4         5.2    Manner and Timing of Designations. Except as otherwise provided in
 5   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 7   under this Order must be clearly so designated before the material is disclosed or
 8   produced.
 9         Designation in conformity with this Order requires:
10         (a)    for information in documentary form (e.g., paper or electronic
11   documents, but excluding transcripts of depositions or other pretrial or trial
12   proceedings), that the Producing Party affix at a minimum, the legend
13   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
14   contains protected material. If only a portion or portions of the material on a page
15   qualifies for protection, the Producing Party also must clearly identify the protected
16   portion(s) (e.g., by making appropriate markings in the margins).
17         A Party or Non-Party that makes original documents available for inspection
18   need not designate them for protection until after the inspecting Party has indicated
19   which documents it would like copied and produced. During the inspection and
20   before the designation, all of the material made available for inspection will be
21   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
22   documents it wants copied and produced, the Producing Party must determine
23   which documents, or portions thereof, qualify for protection under this Order.
24   Then, before producing the specified documents, the Producing Party must affix the
25   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
26   portion or portions of the material on a page qualifies for protection, the Producing
27   Party also must clearly identify the protected portion(s) (e.g., by making
28   appropriate markings in the margins).
                                                            STIPULATED PROTECTIVE ORDER
                                                               Case No. 5:18-cv-00659-AB-MRW
                                              -6-
 1         (b)      for testimony given in depositions that the Designating Party identify
 2   the Disclosure or Discovery Material on the record, before the close of the
 3   deposition all protected testimony.
 4         (c)      for information produced in some form other than documentary and
 5   for any other tangible items, that the Producing Party affix in a prominent place on
 6   the exterior of the container or containers in which the information is stored the
 7   legend “CONFIDENTIAL.” If only a portion or portions of the information
 8   warrants protection, the Producing Party, to the extent practicable, will identify the
 9   protected portion(s).
10         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
11   failure to designate qualified information or items does not, standing alone, waive
12   the Designating Party’s right to secure protection under this Order for such
13   material. Upon timely correction of a designation, the Receiving Party must make
14   reasonable efforts to assure that the material is treated in accordance with the
15   provisions of this Order.
16
17   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
18         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
19   designation of confidentiality at any time that is consistent with the Court’s
20   Scheduling Order.
21         6.2      Meet and Confer. The Challenging Party will initiate the dispute
22   resolution process (and, if necessary, file a discovery motion) under Local Rule
23   37.1 et seq.
24         6.3      The burden of persuasion in any such challenge proceeding will be on
25   the Designating Party. Frivolous challenges, and those made for an improper
26   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
27   parties) may expose the Challenging Party to sanctions. Unless the Designating
28   Party has waived or withdrawn the confidentiality designation, all parties will
                                                             STIPULATED PROTECTIVE ORDER
                                                                Case No. 5:18-cv-00659-AB-MRW
                                              -7-
 1   continue to afford the material in question the level of protection to which it is
 2   entitled under the Producing Party’s designation until the Court rules on the
 3   challenge.
 4
 5   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 6         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 7   disclosed or produced by another Party or by a Non-Party in connection with this
 8   Action only for prosecuting, defending, or attempting to settle this Action. Such
 9   Protected Material may be disclosed only to the categories of persons and under the
10   conditions described in this Order. When the Action has been terminated, a
11   Receiving Party must comply with the provisions of section 13 below (FINAL
12   DISPOSITION).
13         Protected Material must be stored and maintained by a Receiving Party at a
14   location and in a secure manner that ensures that access is limited to the persons
15   authorized under this Order.
16         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
17   otherwise ordered by the court or permitted in writing by the Designating Party, a
18   Receiving Party may disclose any information or item designated
19   “CONFIDENTIAL” only to:
20         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
21   well as employees of said Outside Counsel of Record to whom it is reasonably
22   necessary to disclose the information for this Action;
23         (b)    the officers, directors, and employees (including House Counsel) of
24   the Receiving Party to whom disclosure is reasonably necessary for this Action;
25         (c)    Experts (as defined in this Order) of the Receiving Party to whom
26   disclosure is reasonably necessary for this Action and who have signed the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28         (d)    the court and its personnel;
                                                              STIPULATED PROTECTIVE ORDER
                                                                 Case No. 5:18-cv-00659-AB-MRW
                                              -8-
 1         (e)    court reporters and their staff;
 2         (f)    professional jury or trial consultants, mock jurors, and Professional
 3   Vendors to whom disclosure is reasonably necessary for this Action and who have
 4   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 5         (g)    the author or recipient of a document containing the information or a
 6   custodian or other person who otherwise possessed or knew the information;
 7         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
 8   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 9   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
10   will not be permitted to keep any confidential information unless they sign the
11   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
12   agreed by the Designating Party or ordered by the court. Pages of transcribed
13   deposition testimony or exhibits to depositions that reveal Protected Material may
14   be separately bound by the court reporter and may not be disclosed to anyone
15   except as permitted under this Stipulated Protective Order; and
16         (i)    any mediator or settlement officer, and their supporting personnel,
17   mutually agreed upon by any of the parties engaged in settlement discussions.
18
19   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
20         IN OTHER LITIGATION
21         If a Party is served with a subpoena or a court order issued in other litigation
22   that compels disclosure of any information or items designated in this Action as
23   “CONFIDENTIAL,” that Party must:
24         (a)    promptly notify in writing the Designating Party. Such notification
25   will include a copy of the subpoena or court order;
26         (b)    promptly notify in writing the party who caused the subpoena or order
27   to issue in the other litigation that some or all of the material covered by the
28   subpoena or order is subject to this Protective Order. Such notification will include
                                                             STIPULATED PROTECTIVE ORDER
                                                                Case No. 5:18-cv-00659-AB-MRW
                                              -9-
 1   a copy of this Stipulated Protective Order; and
 2         (c)    cooperate with respect to all reasonable procedures sought to be
 3   pursued by the Designating Party whose Protected Material may be affected.
 4         If the Designating Party timely seeks a protective order, the Party served with
 5   the subpoena or court order will not produce any information designated in this
 6   action as “CONFIDENTIAL” before a determination by the court from which the
 7   subpoena or order issued, unless the Party has obtained the Designating Party’s
 8   permission. The Designating Party will bear the burden and expense of seeking
 9   protection in that court of its confidential material and nothing in these provisions
10   should be construed as authorizing or encouraging a Receiving Party in this Action
11   to disobey a lawful directive from another court.
12
13   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
14         PRODUCED IN THIS LITIGATION
15         (a)    The terms of this Order are applicable to information produced by a
16   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
17   produced by Non-Parties in connection with this litigation is protected by the
18   remedies and relief provided by this Order. Nothing in these provisions should be
19   construed as prohibiting a Non-Party from seeking additional protections.
20         (b)    In the event that a Party is required, by a valid discovery request, to
21   produce a Non-Party’s confidential information in its possession, and the Party is
22   subject to an agreement with the Non-Party not to produce the Non-Party’s
23   confidential information, then the Party will:
24                (1)    promptly notify in writing the Requesting Party and the Non-
25   Party that some or all of the information requested is subject to a confidentiality
26   agreement with a Non-Party;
27                (2)    promptly provide the Non-Party with a copy of the Stipulated
28   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                             STIPULATED PROTECTIVE ORDER
                                                                Case No. 5:18-cv-00659-AB-MRW
                                             - 10 -
 1   specific description of the information requested; and
 2                (3)    make the information requested available for inspection by the
 3   Non-Party, if requested.
 4         (c)    If the Non-Party fails to seek a protective order from this court within
 5   14 days of receiving the notice and accompanying information, the Receiving Party
 6   may produce the Non-Party’s confidential information responsive to the discovery
 7   request. If the Non-Party timely seeks a protective order, the Receiving Party will
 8   not produce any information in its possession or control that is subject to the
 9   confidentiality agreement with the Non-Party before a determination by the court.
10   Absent a court order to the contrary, the Non-Party will bear the burden and
11   expense of seeking protection in this court of its Protected Material.
12
13   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
15   Protected Material to any person or in any circumstance not authorized under this
16   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
17   writing the Designating Party of the unauthorized disclosures, (b) use its best
18   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
19   person or persons to whom unauthorized disclosures were made of all the terms of
20   this Order, and (d) request such person or persons to execute the “Acknowledgment
21   and Agreement to Be Bound” that is attached hereto as Exhibit A.
22
23   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24         PROTECTED MATERIAL
25         When a Producing Party gives notice to Receiving Parties that certain
26   inadvertently produced material is subject to a claim of privilege or other
27   protection, the obligations of the Receiving Parties are those set forth in Federal
28   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                                              STIPULATED PROTECTIVE ORDER
                                                                 Case No. 5:18-cv-00659-AB-MRW
                                             - 11 -
 1   whatever procedure may be established in an e-discovery order that provides for
 2   production without prior privilege review. Pursuant to Federal Rule of Evidence
 3   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
 4   of a communication or information covered by the attorney-client privilege or work
 5   product protection, the parties may incorporate their agreement in the stipulated
 6   protective order submitted to the court.
 7
 8   12.   MISCELLANEOUS
 9         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
10   person to seek its modification by the Court in the future.
11         12.2 Right to Assert Other Objections. By stipulating to the entry of this
12   Protective Order no Party waives any right it otherwise would have to object to
13   disclosing or producing any information or item on any ground not addressed in
14   this Stipulated Protective Order. Similarly, no Party waives any right to object on
15   any ground to use in evidence of any of the material covered by this Protective
16   Order.
17         12.3 Filing Protected Material. A Party that seeks to file under seal any
18   Protected Material must comply with Civil Local Rule 79-5. Protected Material
19   may only be filed under seal pursuant to a court order authorizing the sealing of the
20   specific Protected Material at issue. If a Party’s request to file Protected Material
21   under seal is denied by the court, then the Receiving Party may file the information
22   in the public record unless otherwise instructed by the court.
23
24   13.   FINAL DISPOSITION
25         After the final disposition of this Action, as defined in paragraph 4, within 60
26   days of a written request by the Designating Party, each Receiving Party must
27   return all Protected Material to the Producing Party or destroy such material. As
28   used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                             STIPULATED PROTECTIVE ORDER
                                                                Case No. 5:18-cv-00659-AB-MRW
                                             - 12 -
 1   compilations, summaries, and any other format reproducing or capturing any of the
 2   Protected Material. Whether the Protected Material is returned or destroyed, the
 3   Receiving Party must submit a written certification to the Producing Party (and, if
 4   not the same person or entity, to the Designating Party) by the 60 day deadline that
 5   (1) identifies (by category, where appropriate) all the Protected Material that was
 6   returned or destroyed and (2) affirms that the Receiving Party has not retained any
 7   copies, abstracts, compilations, summaries or any other format reproducing or
 8   capturing any of the Protected Material. Notwithstanding this provision, Counsel
 9   are entitled to retain an archival copy of all pleadings, motion papers, trial,
10   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
11   and trial exhibits, expert reports, attorney work product, and consultant and expert
12   work product, even if such materials contain Protected Material. Any such archival
13   copies that contain or constitute Protected Material remain subject to this Protective
14   Order as set forth in Section 4 (DURATION).
15
16         14.    Any willful violation of this Order may be punished by civil or
17   criminal contempt proceedings, financial or evidentiary sanctions, reference to
18   disciplinary authorities, or other appropriate action at the discretion of the Court.
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                              STIPULATED PROTECTIVE ORDER
                                                                 Case No. 5:18-cv-00659-AB-MRW
                                              - 13 -
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2   Dated: October 12, 2018       JONES DAY
 3
 4                                 By: /s/ Thanh-Thuy T. Luong
                                      Thanh-Thuy T. Luong
 5
                                   Attorney for Defendant
 6                                 Experian Information Solutions, Inc.
 7   Dated: October 12, 2018       Semnar and Hartman LLP
 8
 9                                 By: /s/ Jared M. Hartman
                                      Jared M. Hartman
10
                                   Attorney for Plaintiff
11
12   Dated: October 12, 2018       Wolfe and Wyman LLP
13
14                                 By: /s/ Kelly Andrew Beall
                                      Kelly Andrew Beall
15
                                   Attorney for Ditech Financial, LLC
16
17   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
18
19
20   Dated:_________________
            10/15/2018
                                         HON. MICHAEL R. WILNER
21                                       United States Magistrate Judge
22
23
24
25
26
27
28
                                                STIPULATED PROTECTIVE ORDER
                                                   Case No. 5:18-cv-00659-AB-MRW
                                - 14 -
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4         I, _____________________________ [full name], of __________________
 5   ____________________________ [full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on October 15, 2018, in the case of Elsa Pastrano v. Ditech Financial, LLC, et al.,
 9   Case No. 5:18-cv-00659-AB-MRW. I agree to comply with and to be bound by all
10   the terms of this Stipulated Protective Order and I understand and acknowledge that
11   failure to so comply could expose me to sanctions and punishment in the nature of
12   contempt. I solemnly promise that I will not disclose in any manner any
13   information or item that is subject to this Stipulated Protective Order to any person
14   or entity except in strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint ___________________________ [full
19   name] of ________________________________________________ [full address
20   and telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Stipulated
22   Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25
26   Printed name: _______________________________
27
28   Signature: __________________________________
                                                             STIPULATED PROTECTIVE ORDER
                                                                Case No. 5:18-cv-00659-AB-MRW
                                             - 15 -
 1                             CERTIFICATE OF SERVICE
 2         I, Thanh-Thuy T. Luong, declare:
 3         I am a citizen of the United States and employed in Orange County,
 4   California. I am over the age of eighteen years and not a party to the within-entitled
 5   action. My business address is 3161 Michelson Drive, Suite 800, Irvine, California
 6   92612.4408. On October 15, 2018, I served a copy of the STIPULATED
 7   PROTECTIVE ORDER by electronic transmission.
 8         I am familiar with the Central Court’s practice for collecting and processing
 9   electronic filings. Under that practice, documents are electronically filed with the
10   court. The court’s CM/ECF system will generate a Notice of Electronic Filing
11   (NEF) to the filing party, the assigned judge, and any registered users in the case.
12   The NEF will constitute service of the document. Registration as a CM/ECF user
13   constitutes consent to electronic service through the court’s transmission facilities.
14   Under said practice, the following CM/ECF users were served:
15   Babak Semnar                                 Stuart B Wolfe
16   Jared M. Hartman                             Kelly Andrew Beall
     Semnar and Hartman LLP                       Wolfe and Wyman LLP
17   41707 Winchester Road, Suite 201             2301 Dupont Drive, Suite 300
18   Temecula, CA 92590                           Irvine, CA 92612-7531
     951-293-4187                                 949-475-9200
19   Fax: 888-819-8230                            Fax: 949-475-9203
20   Email:                                       Email: sbwolfe@wolfewyman.com
     bob@sandiegoconsumerattorneys.com                    kabeall@wolfewyman.com
21   jared@sandiegoconsumerattorneys.com          Attorneys for Ditech Financial, LLC
22   Attorneys for Plaintiff

23
24         Executed on October 15, 2018, at Irvine, California.
25
26                                           /s/ Thanh-Thuy T. Luong
                                             Thanh-Thuy T. Luong
27
28
                                                             STIPULATED PROTECTIVE ORDER
                                                                Case No. 5:18-cv-00659-AB-MRW
                                             - 16 -
